Title: To George Washington from the Committee at Headquarters, 24 June 1780
From: Committee at Headquarters
To: Washington, George



sir
In Committee of Congress Morris Town June 24: 1780

We recieved your favor of the 23 Inst. yesterday about four oClock. We paid an immediate attention to it, as appears by the inclosed letter to the States.
The Stores will be nearly all removed from hence this Evening, except such as are necessary for the detachment of the army at the Short hills.
We propose joining your Excellency as soon as Genl Schuyler returns, whom we hourly expect. We are sir with the highest respect & Esteem Yr Excys most Obedt serts

Jno. MathewsNathl Peabody

